PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4879


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

           v.

HERBERT GREEN,

                 Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:11-cr-00057-GEC-1)


Argued:   October 31, 2013                Decided:   January 17, 2014


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by published opinion.    Judge Shedd wrote the opinion,
in which Judge Gregory and Judge Keenan joined.


ARGUED: Randy Virlin Cargill, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Roanoke, Virginia, for Appellant.       Thomas Ernest
Booth, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.    ON BRIEF: Larry W. Shelton, Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Roanoke,
Virginia, for Appellant.     Timothy J. Heaphy, United States
Attorney, Ashley B. Neese, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia; Mythili
Raman, Acting Assistant Attorney General, Denis J. McInerney,
Acting Deputy Assistant Attorney General, Criminal Division,
UNITED STATES   DEPARTMENT   OF   JUSTICE,   Washington,   D.C.,   for
Appellee.




                                  2
SHEDD, Circuit Judge:

      A federal grand jury indicted Herbert Green on one count of

possession with intent to distribute 500 grams or more of a

mixture    or   substance   containing     cocaine,    in   violation      of    21

U.S.C.    §§ 841(a)(1)    and    (b)(1)(B).   Before   trial,      Green   moved

twice to suppress the cocaine, arguing that the police seized it

in violation of the Fourth Amendment. The district court denied

both motions, and Green entered a conditional plea of guilty to

the   charge    against   him,   preserving    the    right   to   appeal       the

district court’s denial of his suppression motions based on the

scope and duration of the stop and the reliability of the drug-

detection dog. The district court sentenced Green to 200 months

in prison and 5 years of supervised release. For the reasons

stated below, we affirm the district court’s denial of Green’s

motions to suppress.

                                      I.

      In reviewing the denial of a motion to suppress, we review

the district court’s factual findings for clear error and its

legal conclusions de novo. United States v. Black, 707 F.3d 531,

537 (4th Cir. 2013). We construe the evidence in the light most

favorable to the government, as the prevailing party below. Id.

at 534. The district court found the following facts, which the

parties do not contest on appeal.



                                      3
       On the morning of March 17, 2011, Virginia State Police

Trooper Daryl Johnson executed a traffic stop of Green’s vehicle

because the windows appeared to be excessively tinted and the

license       plate    was     partially         obscured.      Before   activating     his

patrol       car’s    blue     lights       at   approximately      10:07:58,      Trooper

Johnson       contacted      Trooper        Brian    Dillon,      who    was   driving    a

separate patrol car, and notified him of his location in case he

needed assistance.

       At 10:08:35, Trooper Johnson approached Green’s vehicle and

asked him for his driver’s license and vehicle registration.

Trooper       Johnson       explained        that    Green’s       license     plate    was

partially obscured, in violation of Virginia law. He also asked

Green about the window tint; Green responded that the windows

were    already       tinted    when    he       bought   the    car.    Trooper   Johnson

later testified that Green appeared to be excessively nervous

and that the vehicle contained a strong odor of air freshener

and had a “lived-in look.”

       At 10:10:30, Trooper Johnson asked Green to accompany him

to     the    patrol    car     so     he    could    check      Green’s     license    and

registration on his computer. Upon exiting the vehicle, Green

mentioned that his lawyer had advised him not to get out of his

car during traffic stops. Once inside the patrol car, Trooper

Johnson asked Green why he had a lawyer, and Green responded

that     he    was     in      the   entertainment           business.       During    this

                                                 4
conversation, Trooper Johnson began checking Green’s license and

registration.

      At 10:11:20, Trooper Johnson radioed Trooper Dillon, who

had parked some distance behind Trooper Johnson, and told him to

“come   on    up.”        Trooper      Johnson           then    asked      Green   about    his

itinerary.        Green     responded        that        he     and   his    passenger      were

driving      to        Pittsburgh     from       Atlanta,         where      they   had     been

performing shows. At 10:11:35, Trooper Johnson reiterated the

reasons for the traffic stop.

      At 10:13, Trooper Johnson’s computer program responded to

his   inquiry,         notifying      him   of       a    concealed      weapons    permit    in

Green’s name and a protective order against him, both of which

alerted Trooper Johnson to potential officer safety issues. At

10:14, dispatch told Trooper Johnson that the concealed weapons

permit did not belong to Green but confirmed that Green had a

protective order against him. Trooper Johnson and Green had a

brief exchange about the protective order and the underlying

facts, and Trooper Johnson requested additional information from

dispatch. He again asked Green about his travel plans and the

identity of his passenger. Green explained that the passenger

was his recording artist and that they had been in Atlanta for

eight days.

      Between 10:15 and 10:16, Trooper Johnson told Green that he

was   going       to    check   the    tint      on      the    vehicle's      windows.     Upon

                                                 5
exiting    his    patrol         car,   Trooper     Johnson      spoke    with      Trooper

Dillon, who had arrived on the scene. At 10:16, Trooper Johnson

approached the front passenger window of Green’s vehicle and

spoke with the passenger. The passenger informed Trooper Johnson

that he had been in Atlanta with Green for two weeks, where he

performed as an R&B singer. During this conversation, Trooper

Johnson    measured        the    window    tint    and    found   that     it      violated

Virginia    law.      At    10:17,      Trooper    Johnson      walked    back       to   his

patrol car and told Green that the window tint was illegal.

Trooper Johnson then asked Green whether there were any illegal

drugs in the vehicle. Green stated that there were not, but

Trooper     Johnson        testified       that    Green       began   breathing          very

rapidly and appeared to be uncomfortable when Trooper Johnson

questioned him about illegal drugs. At 10:17:49, Trooper Johnson

requested a check of Green’s criminal history from dispatch.

     At 10:18, Trooper Johnson asked Green if he had ever been

arrested.    Green         responded     that      he    had    “beat[en]      up    a    few

people,” and that he was arrested for narcotics in the 1980s.

Trooper     Johnson        also     asked    how        long   Green     had     lived     in

Pittsburgh.      At   10:18:46,         Trooper    Johnson      reiterated       that      the

window tint was illegal.

     At 10:19, Trooper Johnson left his patrol car to speak with

Trooper Dillon, telling him that Green had “lawyered up” before

getting out of his car, that Green was “dirty,” and that Green

                                             6
had a “history” but would not tell Trooper Johnson about it. He

stated that he was checking Green’s criminal history and asked

Trooper Dillon to perform a free-air sniff of Green’s vehicle

using Trooper Dillon’s drug-detection dog, Bono.

      At 10:19:42, Trooper Johnson told Green that Trooper Dillon

was going to conduct an exterior sweep of Green’s vehicle with

the dog and that he was waiting to hear back from dispatch about

the   protective    order.        Bono    alerted      to   the    vehicle’s     rear

passenger panel and completed the free-air sniff at 10:21. When

Trooper Johnson told Green that Bono had detected the presence

of narcotics, Green stated that he did not want anyone to search

the vehicle. Trooper Johnson explained that Bono’s alert gave

the officers probable cause for a search.

      At 10:21:55, just after Bono completed the sniff, dispatch

informed Trooper Johnson that Green’s criminal history raised

multiple   officer     safety       issues       and    included     charges      for

homicide, carrying concealed weapons, robbery, kidnapping, and

terroristic threats. At 10:27:05, upon the arrival of a third

officer,   the     troopers       began       searching     the    vehicle.      They

discovered a duffle bag containing over one kilogram of cocaine

and approximately $7,000 in cash.

      After a grand jury returned an indictment charging Green

with possession with intent to distribute 500 grams or more of

cocaine,   Green   moved     to    suppress      the    evidence    found   in    the

                                          7
vehicle, arguing that the traffic stop was unreasonable in its

scope    and   duration     and    that    the      delay   was    not   justified      by

reasonable suspicion of criminal activity. The district court

denied    Green’s     motion,     holding      that    Trooper     Johnson       did    not

unreasonably or unnecessarily prolong Green’s detention and that

Green was lawfully seized for the traffic violation at the time

the free-air sniff occurred. United States v. Green, 2011 WL
6439387, at *7 (W.D. Va. Dec. 21, 2011).

        Green then filed a second motion to suppress, arguing that

Bono’s field performance was so poor that his positive alert did

not provide probable cause to search the vehicle. The district

court     denied    this    motion,       concluding        that    “the    record      is

sufficient to establish Bono’s reliability and, thus, that his

positive alert provided probable cause to search the defendant’s

vehicle.” United States v. Green, 2012 WL 2924055, at *5 (W.D.

Va. June 28, 2012). On appeal, Green argues that the district

court erred in denying both motions to suppress.

                                          II.

     Green argues that the district court erred in denying his

first motion to suppress because the scope and duration of the

detention      were      unreasonable,         in    violation      of     his    Fourth

Amendment      rights.     For    the   following      reasons,     we     reject      this

contention.



                                           8
       The Fourth Amendment guarantees “[t]he right of the people

to   be   secure     in    their   persons,        houses,       papers,    and   effects,

against     unreasonable       searches        and    seizures.”      The    stop    of    a

vehicle by the police amounts to a seizure within the meaning of

the Fourth Amendment. Whren v. United States, 517 U.S. 806, 809-

10 (1996).

       A lawful traffic stop “begins when a vehicle is pulled over

for investigation of a traffic violation” and ends “when the

police have no further need to control the scene, and inform the

driver      and   passengers       they    are     free     to    leave.”    Arizona       v.

Johnson, 555 U.S. 323, 333 (2009). Because an ordinary traffic

stop   is    more    analogous     to     an   investigative         detention      than    a

custodial arrest, we analyze the propriety of a traffic stop

using the dual inquiry announced in the Supreme Court’s holding

in Terry v. Ohio, 392 U.S. 1, 19-20 (1968). United States v.

Rusher,     966 F.2d 868,    875    (4th       Cir.   1992).    Accordingly,         we

consider first whether the officer’s actions were justified at

their inception and second whether his subsequent actions were

reasonably related in scope to the circumstances that justified

the stop. Id. (quoting Terry, 392 U.S. at 20).

       Because Green does not contest that the traffic stop in

this case was justified at its inception, we proceed directly to




                                               9
the second prong of the Terry analysis. 1 Green argues that the

14-minute period of detention between the initial stop and the

alert by the drug-detection dog was not reasonably related in

scope to the circumstances that justified the stop. Green cites

to our decision in United States v. Digiovanni, 650 F.3d 498

(4th Cir. 2011), and argues that the scope and duration of the

detention      were    unreasonable      because      Trooper    Johnson    used   the

traffic stop to embark on an unlawful drug investigation.

     In Digiovanni, a police officer initiated a traffic stop

after observing Digiovanni traveling too close to the car in

front    of   him,     asked   Digiovanni       for   his   driver’s   license     and

vehicle       registration,        and   then     “embarked      on    a   sustained

investigation         into   the   presence     of    drugs,    instead    of   either

completing the warning ticket or beginning the driver’s license


     1
        Because   “[o]bserving  a   traffic  violation   provides
sufficient justification for a police officer to detain the
offending vehicle for as long as it takes to perform the
traditional incidents of a routine traffic stop,” United States
v. Branch, 537 F.3d 328, 335 (4th Cir. 2008), there is ample
support for the conclusion that this stop was justified at its
inception. Trooper Johnson testified that he first observed the
tinted windows on Green’s vehicle, which appeared to violate
Virginia law. He further explained that he noticed that the
license plate was partially obscured when he began to call the
plate into dispatch, but the illegally tinted windows alone were
sufficient to justify the stop. See Va. Code Ann. § 46.2-
1052(C)(2) (“No sun-shading or tinting films may be applied or
affixed to the front side windows of any motor vehicle operated
on the highways of this Commonwealth that reduce total light
transmittance of such window to less than 50 percent[.]”).



                                          10
check.” Id. at 501-02, 509-10. The officer did not initiate the

driver’s license check until after he questioned Digiovanni for

approximately 10 minutes and returned to his patrol car to radio

for back-up assistance. Id. at 510. Approximately 15 minutes

into the stop, the officer returned Digiovanni’s license and

issued him a warning ticket. Id. The officer then immediately

returned    to    the    subject      of     drugs    and    requested     to    search

Digiovanni’s vehicle. Id. at 504, 510. We held that the search

violated Digiovanni’s Fourth Amendment rights because the record

made it “clear that at just about every turn [the officer] was

conducting a drug investigation instead of a traffic infraction

investigation. Indeed, the bulk of the encounter between [the

officer] and Digiovanni involved a drug investigation . . . .”

Id. at 510.

     As    we    explained      in    Digiovanni,     a     traffic   stop      must   be

limited in both scope and duration. Id. at 507. With regard to

scope, the officer’s investigative methods should be “the least

intrusive means reasonably available to verify or dispel the

officer’s suspicion in a short period of time.” Id. However,

questions unrelated to the purpose of the traffic stop do not

necessarily      run    afoul    of    the    scope    component      of   the    Terry

inquiry. See id.

     With regard to duration, we determine “whether the police

diligently pursued a means of investigation that was likely to

                                           11
confirm or dispel their suspicions quickly, during which time it

was necessary to detain the defendant.” Id. (internal quotation

marks     omitted).    Although       the       maximum          acceptable       length     of    a

routine      traffic       stop     cannot           be    stated      with       mathematical

precision, Branch, 537 F.3d at 336, a stop may become unlawful

if   “it    is    prolonged       beyond    the          time    reasonably       required        to

complete [its] mission,” Illinois v. Caballes, 543 U.S. 405, 407

(2005).     The    reasonableness          of        a    stop    turns      on   whether     the

officer’s overall course of action, “viewed objectively and in

its totality, is reasonably directed toward the proper ends of

the stop.” Digiovanni, 650 F.3d at 508.

         During a routine traffic stop, an officer “may request a

driver’s license and vehicle registration, run a computer check,

and issue a citation.” Rusher, 966 F.2d at 876. An officer may

also conduct an exterior dog sniff of the vehicle, as long as it

is "performed within the time reasonably required to issue a

traffic citation." Branch, 537 F.3d at 335 (internal quotation

marks omitted). To prolong a traffic stop beyond the scope of a

routine stop, the officer must have either the driver’s consent

or   a    reasonable       suspicion       of    illegal         activity.        Id.   at    336.

However,     where     a    delay    in     conducting             a   dog    sniff     can       be

characterized        as     de     minimis           under       the    totality        of    the

circumstances, the delay does not violate the defendant’s Fourth



                                                12
Amendment rights. See United States v. Farrior, 535 F.3d 210,

220 (4th Cir. 2008).

        Applying        this    framework,          we    conclude       that    the    district

court       correctly       held       that    the       traffic      stop      at   issue     was

reasonable in scope and duration and that Green was lawfully

seized      for     a   traffic    violation         when       the   dog    sniff     occurred.

After       initiating      the    traffic          stop,      Trooper      Johnson     promptly

informed Green that it appeared his window tint and partially

obscured license plate violated Virginia law, and he asked Green

for   his      driver’s        license        and    vehicle       registration.         Trooper

Johnson      asked      Green     to    accompany         him    to   the    patrol     car    and

immediately began verifying the documents on his computer and

through       his       dispatcher.       While          waiting      approximately          three

minutes for a response, Trooper Johnson addressed the grounds

for the traffic stop and questioned Green about his travel plans

and his lawyer.

      When dispatch informed Trooper Johnson that Green had a

protective          order      against        him,        Trooper        Johnson       requested

additional          information         because,          as     he    explained        at    the

suppression hearing, the existence of a protective order raises

officer safety concerns. 2 Trooper Johnson checked the window tint


        2
       Trooper Johnson’s computer program also informed him that
Green had a concealed weapons permit, but dispatch promptly
confirmed that the permit did not belong to Green. Although
(Continued)
                                                13
on Green’s vehicle and confirmed that it violated Virginia law

while    he    waited    for    a    response          about    the    protective       order.

Trooper Johnson did not immediately issue a citation, but rather

called     dispatch      and    requested          a    check    of     Green’s     criminal

history. Trooper Johnson then waited approximately four minutes

for a response. During that time, Bono completed the exterior

sniff of Green’s vehicle.

       Trooper Johnson’s brief questioning about matters unrelated

to   the      traffic   violations       did       not    run    afoul     of     the    scope

component of Terry’s second prong. See Johnson, 555 U.S. at 333

(“An     officer’s       inquiries       into          matters        unrelated     to     the

justification      for    the       traffic    stop . . .         do    not     convert    the

encounter into something other than a lawful seizure, so long as

those inquiries do not measurably extend the duration of the

stop.”);      Digiovanni, 650 F.3d     at       507.    Although      the   criminal

history check extended the duration of the traffic stop, the

totality of the circumstances demonstrates that Trooper Johnson

diligently pursued the purposes of the stop. See Digiovanni, 650
F.3d at 508.

       Trooper Johnson requested the criminal history check out of

concern for officer safety. See id. (“The diligence calculus



concealed weapons permits do signal officer safety concerns, the
computer’s initial alert does not factor into our analysis.



                                              14
includes       an   examination        of . . . whether        the     unrelated

questioning was conducted out of concern for officer safety.”).

He did not learn that Green had a protective order against him

until after he made the initial inquiry into Green’s driver’s

license and vehicle registration, and he requested the criminal

history check before receiving additional information about the

protective      order.    Further,     Trooper      Johnson    testified      that

Green’s demeanor and behavior throughout the traffic stop in

conjunction     with     the   protective     order   raised   concerns      about

officer safety. Given these facts, Trooper Johnson did not act

unreasonably or unnecessarily prolong Green’s detention.

      Finally, the criminal history check added just four minutes

to the traffic stop. Under the circumstances, we are convinced

that such a delay, at most, amounted to a de minimis intrusion

on   Green’s    liberty    interest     and    thus   did   not   constitute    a

violation of his Fourth Amendment rights. See Farrior, 535 F.3d

at   220. We    therefore      hold   that    the   district   court   correctly

denied Green’s first suppression motion.

                                       III.

      Green also argues that the district court erred in denying

his second suppression motion because Bono’s track record in the

field is not sufficiently reliable for his positive alert to

provide    probable      cause   to   search    Green’s     vehicle.   For    the

following reasons, we reject this contention.

                                        15
       Probable        cause    is   “a       flexible,     common-sense           standard.”

Texas v. Brown, 460 U.S. 730, 742 (1983) (plurality opinion). It

requires only that “the facts available to the officer would

warrant a man of reasonable caution in the belief that certain

items may be contraband . . . or useful as evidence of a crime;

it does not demand any showing that such a belief be correct or

more likely true than false.” Id. (internal quotation marks and

citations omitted). Probable cause to conduct a search based on

a drug-detection dog’s alert exists when the totality of the

circumstances, “viewed through the lens of common sense, would

make    a    reasonably        prudent     person     think    that       a    search    would

reveal contraband or evidence of a crime.” Florida v. Harris,

133 S. Ct. 1050, 1058 (2013).

       After the district court denied Green’s second suppression

motion, the Supreme Court in Harris addressed how courts should

determine whether an alert from a drug-detection dog provides

probable       cause    to     search     a    vehicle      when    the       defendant    has

challenged the dog’s reliability. 133 S. Ct. at 1053. In that

case,       Harris   moved      to   suppress       evidence       found      in   his   truck

during a search based on a drug-detection dog’s alert, arguing

that the dog was unreliable and thus his alert did not give the

officer      probable     cause.     Id.      at    1054.   Harris     argued       that   the

alert by the dog was unreliable because on both occasions that

the dog alerted on his vehicle, the officers were unable to find

                                               16
any substances that the dog was trained to detect. Id. at 1058-

59.     The    Court   rejected    Harris’       contention,      holding      that

“evidence of a dog’s satisfactory performance in a certification

or    training    program   can   itself      provide   sufficient     reason   to

trust    his   alert,”    and   based    on   this    evidence,   “a   court    can

presume (subject to any conflicting evidence offered) that the

dog’s alert provides probable cause to search.” Id. at 1057. The

Court explained:

       If a dog on patrol fails to alert to a car containing
       drugs, the mistake usually will go undetected because
       the officer will not initiate a search. Field data
       thus may not capture a dog’s false negatives.
       Conversely (and more relevant here), if the dog alerts
       to a car in which the officer finds no narcotics, the
       dog may not have made a mistake at all. The dog may
       have detected substances that were too well hidden or
       present in quantities too small for the officer to
       locate. Or the dog may have smelled the residual odor
       of drugs previously in the vehicle or on the driver’s
       person. Field data thus may markedly overstate a dog’s
       real false positives. By contrast, those inaccuracies—
       in either direction—do not taint records of a dog’s
       performance in standard training and certification
       settings. There, the designers of an assessment know
       where drugs are hidden and where they are not—and so
       where a dog should alert and where he should not.

Id. at 1056-57. Based on this reasoning, the Court held that “in

most    cases,”    a     drug-detection       dog’s   field   performance       has

“relatively limited import” and that the better measure of a

dog’s    reliability      comes   from    his    performance      in   controlled

testing environments. Id.




                                         17
      The    Court    explained       that    a    defendant       may    challenge    the

government’s evidence of a dog’s reliability by, for example,

contesting the adequacy of the drug-detection certification or

training program or examining how the dog or handler performed

in the program. Id. at 1057. The Court also stated that evidence

of the dog’s or handler’s previous performance in the field “may

sometimes be relevant,” but it warned against “inferring too

much from the failure of a dog’s alert to lead to drugs.” Id. at

1057, 1059. In Harris, the State introduced substantial evidence

of   the    drug-detection      dog’s     training         and    his    proficiency   in

finding drugs. Id. at 1058. Harris responded only that the dog’s

field performance showed that his alert was unreliable. See id.

The Court held that because the State had “produced proof from

controlled settings that a dog performs reliably in detecting

drugs,”     and    Harris    had   failed         to    undermine    that   showing    by

challenging some aspect of the dog’s training, the officer had

probable cause to search the defendant’s truck. Id. at 1058-59.

      Applying       this    framework,       we       conclude    that   the   district

court correctly held that Bono was sufficiently reliable and

that his positive alert provided probable cause for the search

of   Green’s      vehicle.    Green    presented          Bono’s    field   performance

reports, which showed that drugs were found only 22 of the 85

times that Bono had alerted in the field before his alert on

Green’s vehicle. He argues that, based on this success rate in

                                             18
the field of 25.88%, no reasonably prudent person would think

that a search based on Bono’s alert would reveal contraband or

evidence of a crime. Although the field performance reports show

that Bono’s alert in an uncontrolled environment does not always

result in the discovery of drugs, the district court found that

Bono’s success rate rises from 25.88 to 43% after factoring in

the cases in which Bono’s alert did not lead to the discovery of

drugs but     officers   found   direct    evidence   that      drugs   or   drug

users had recently been in the vehicle. 3 Moreover, the district

court correctly determined that, when taking Bono’s training and

certification record into account, the record is sufficient to

establish Bono’s reliability.

      As in Harris, the government presented extensive evidence

of   Bono’s   reliable   performance      in   training   and    certification

programs, and Green has not introduced any evidence to undermine


      3
       Green argues that these false positives should not be
considered because the probable cause inquiry focuses on the
presence of drugs, not the mere odor of drugs. He contends that
when a drug-detection dog alerts and no drugs are found, that
dog has not predicted the presence of drugs. But Green
misapprehends the concept of probable cause. The calculus of
probable cause deals with the possibility, not the guarantee, of
criminal conduct. The presence of drug odors is certainly
relevant to that issue. Moreover, the Supreme Court explained in
Harris that “[a] well-trained drug-detection dog should alert to
such [residual] odors; his response to them might appear a
mistake, but in fact it is not.” 133 S. Ct. at 1059. These false
positive cases are correctly factored into Bono’s success rate
because he alerted to the odor of drugs as he was trained.



                                    19
that showing. Trooper Dillon, Bono’s handler, began working with

Bono   in     2007,   when   the   pair   completed     a   thirteen-week   drug-

detection course at the Virginia State Police training academy.

After completing the course, Bono passed a certification test

before going out into the field with Trooper Dillon. To keep

their certification current, Trooper Dillon and Bono complete

four hours of training each week and 20 hours of in-service

training each month. The pair has been recertified as a team

every year since 2007, and Bono has maintained a 100% success

rate     in     controlled     testing         environments.    Trooper     Dillon

testified that in controlled testing Bono has never failed and

has only alerted on vehicles containing drugs or the odor of

drugs.

       The government also presented testimony from Senior Trooper

Sydney Scott Settle, a canine trainer for the Virginia State

Police, who confirmed that Bono has passed all of his annual

certification tests. Settle testified, based on his experience

training Bono, that Bono is a reliable drug-detection dog.

       When     considering     Bono’s     field     performance      records   in

conjunction with his degree of training, his performance during

training and recertification exercises, and his evaluations by

Troopers Dillon and Settle, the totality of the circumstances

establish      Bono’s    reliability      in    detecting   drugs.    Because   the

government      has     established    Bono’s     reliability   and    Green    has

                                          20
failed to undermine that showing, we agree with the district

court that Troopers Johnson and Dillon had probable cause to

search Green’s vehicle. Accordingly, we hold that the district

court correctly denied Green’s second motion to suppress.

                               IV.

     For the foregoing reasons, we affirm the judgment of the

district court.

                                                            AFFIRMED




                               21